Citation Nr: 0806213	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-03 102	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for antritis and 
duodenitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1956 to September 
1964 and from January 1968 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO), known as the Tiger Team.  

The Baltimore, Maryland, RO has jurisdiction.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in August 2005.  He also appeared at a 
hearing before the undersigned at the Board in January 2008.  

At his January 2008 hearing, the veteran raised the issue of 
entitlement to service connection for headaches as separate 
and apart from his claim of service connection for 
fibromyalgia.  As this issue is not properly before the 
Board, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

At his January 2008 hearing, the veteran gave a history of 
fibromyalgia symptoms beginning during his period of service.  
The record contains current diagnoses of fibromyalgia.  An 
examination is needed to obtain a competent opinion as to the 
relationship between current fibromyalgia and service.

In a September 1998 letter, the veteran's physician at 
Andrews Air Force Base, L. Donegan, M.D., indicated that the 
veteran had had chronic low back, shoulder, and knee pain, 
and headaches since 1981.  She noted that during a recent 
visit, the veteran had had symptoms consistent with a 
diagnosis of fibromyalgia.  Dr. Donegan did not indicate 
whether the veteran's current fibromyalgia had its onset or 
was related to the veteran's period of service.  

At the time of his January 2008 hearing, testified that he 
was receiving treatment for gastrointestinal disorders at 
Andrews Air Force Base.  It does not appear that these 
records have been associated with the claims folder.  The 
veteran also testified that he was scheduled for an annual 
physical at the Washington, DC, VA Medical Center (VAMC).  VA 
has an obligation to seek the records of treatment at Andrews 
Air Force Base and the VAMC

While the veteran was afforded a VA examination in March 
2007, the examiner did not discuss the absence or presence of 
ulcer therapy, vomiting, hematemesis, melena, anemia, weight 
loss, or the impact on the veteran's health caused by 
antritis with duodenitis.  VA regulations provide that where 
"the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2007).  
Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

During the course of the veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court), in Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), 
found that with regard to increased rating claims, at a 
minimum, 38 U.S.C. § 5103(a) notice required that the 
Secretary notify the claimant that, to substantiate such a 
claim, (1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  In conjunction with above, 
additional notice to the veteran is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for antritis and 
duodenitis, to include notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).

2.  Obtain copies of all records of the 
veteran's treatment for fibromyalgia or 
gastrointestinal disability at the 
Andrews Air Force Base Medical facility 
from 2001 to the present.  

3.  Obtain copies of all records of the 
veteran's treatment for fibromyalgia or 
gastrointestinal disability from the 
Washington, DC, VAMC from February 2007 
to the present.  

4.  Schedule the veteran for a VA 
examination to determine if he currently 
has fibromyalgia.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to render the following 
opinion:   If the veteran is found to 
have fibromyalgia, is it at least as 
likely as not (50 percent probability or 
greater) that current fibromyalgia had 
its onset in service or is otherwise the 
result of a disease or injury in service.  
The examiner should provide a rationale 
for each opinion.  

5.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected antritis with 
duodenitis.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner.  The examiner is requested 
to comment on the absence or presence of 
the following:  standard ulcer therapy, 
vomiting, hematemesis, melena, 
manifestations of anemia, and weight 
loss.  The examiner should also comment 
on the impairment of the veteran's health 
caused by his service-connected antritis 
and duodenitis. to include the number of 
incapacitating episodes, if any,
 per year, and the duration of the 
episodes.  

6.  If any benefit sought remains denied, 
the veteran should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



